UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6191


DENNIS JAMES BROWN,

                    Plaintiff - Appellant,

             v.

LT. A. BANKS; DR. INDER JEET SINGH GUJRAL, Independent Contractor
Doctor Hired by D.O.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:15-cv-00747-HEH-RCY)


Submitted: July 14, 2017                                          Decided: July 24, 2017


Before TRAXLER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis James Brown, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Ramon Rodriguez, III,
RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dennis James Brown appeals the district court’s orders granting summary

judgment to the Defendants and denying relief on his 42 U.S.C. § 1983 (2012) complaint.

We have reviewed the record and find no reversible error. Accordingly, we deny the

pending motion and affirm for the reasons stated by the district court. See Brown v.

Banks, No. 3:15-cv-00747-HEH-RCY (E.D. Va. Jan. 31, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2